Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/097,542 entitled "MOBILE PHONE PREPAID CARD SERVICE SYSTEM, CLONE CARD STORAGE DEVICE THEREOF, AND SERVICE METHOD" with claims 21-34, 36, and 38-40 pending.
Status of Claims
•	Claim 21 has been amended and are hereby entered.
•	Claims 1-20, 35, and 37 are cancelled.
•	Claims 21-34, 36, and 38-40 are pending and have been examined.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 30, 2018 and December 19, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed April 8, 2021 has been entered. Claims 21-34, 36, and 38-40 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, 
Claim Objections
Claim 26 is objected to under MPEP 2173.05(d)   as it recites, “an external secure element (SE) such as a card SE or a wearable device.”
Description of examples or preferences is properly set forth in the specification rather than the claims.  It remains unclear whether “card SE or a wearable device” is limiting or merely exemplary language and not afforded patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
 The phrase “tangible card may include an external secure element (SE) storage device, such as a card SE or a wearable device” in Claim 21 introduces ambiguity and no clear description is provided in the specification.
Firstly, it remains unclear whether “card SE or a wearable device” is a requirement or merely exemplary language.
More importantly, should the tangible card be a standard EMV card which already possesses an embedded secure element (SE) cryptoprocessor microchip, does the invention require a second external SE cryptoprocessor microchip? If so, how is it connected to the first EMV card?
Or perhaps the applicant meant to write “external-facing” secure element? 
The written description remains unclear.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The phrase an “tangible card including an external secure element (SE) storage device” in Claim 21 is an ambiguous phrase   which renders the claim indefinite.  The term “external” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Should the tangible card be a standard EMV card which already possesses an embedded secure element (SE) cryptoprocessor microchip, does the invention require a second external SE cryptoprocessor microchip?
 If so, how is it connected to the first EMV card? 
Or perhaps the applicant meant to write “external-facing” secure element? 
Therefore the claims are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-34, 36, and 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 21-34, 36, and 38-40 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 21 recites: 
“extract primary account number (PAN) information mapped to the mobile card”
“issue a clone card, in a form of a token, copied from the mobile card”
“transmit the clone card to a user terminal”
“execute a card wallet application”
“store the clone card so as to be used as an offline payment”
“transmit the clone card to the first tangible card”
This limitation clearly relates to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to issue a prepaid card or a  charged amount recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“server”, “user terminal”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“mobile card”, “clone card”, “basic card”:
merely applying payment card storage and processing technology  as  tools to perform an abstract idea 
“token”, “card wallet application”:
merely applying payment digital payment/tokenization technology  as  a tool to perform an abstract idea 
“short distance wireless communication”:
Generally linking to wireless communication   technology  as a tool to perform an abstract idea 
“secure element (SE) storage device”:  
 generally linking to  secure cryptoprocessor technology  as  a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0068] the connection method of the user terminal 30 and the tangible card 50 is not specially limited, and it can be accomplished through a general wired or wireless communication method....[0107]  The user terminal 30 may be a certain device provided with at least one processor and may include a camera, a portable device, a mobile terminal, a communication terminal, a portable communication terminal, a portable mobile terminal and the like. For example, the user terminal 30 includes a digital camera, a smart phone, a cellular phone, ….a notebook computer, a laptop computer, a tablet computer, a personal media player (PMP), a personal digital assistant (PDA), a navigation device and a bank ATM. In addition, in the exemplary embodiments of the present disclosure, the user terminal 30 may be a wearable device (e.g., a watch-type device, a glasses-type device, a cloth-type device, etc.).” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 21 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 22: 
“user terminal”:  	merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
“cards”:  merely applying payment card storage and processing technology  as  tools to perform an abstract idea
 Claim 23: 
“user terminal”:  	merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
“option card”, “basic card”:  merely applying payment card storage and processing technology  as  tools to perform an abstract idea 
“card wallet application”:   	merely applying payment digital payment/tokenization technology  as  a tool to perform an abstract idea
Claim 24: 
“basic card”:  merely applying payment card storage and processing technology  as  tools to perform an abstract idea 
Claim 25: 
 “tangible card”, “basic card”:  merely applying payment card storage and processing technology  as  tools to perform an abstract idea 
“card wallet application”, “card export module”:   	merely applying payment digital payment/tokenization technology  as  a tool to perform an abstract idea
Claim 26: 
“storage device”, “wearable device”:  	merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
 “tangible card”, “card SE”:  merely applying payment card storage and processing technology  as  tools to perform an abstract idea 
“secure element (SE)”:   generally linking to  secure cryptoprocessor technology  as  a tool to perform an abstract idea
Claim 27: 
 “tangible card”, “basic card”, “option cards”, “mobile cards”:  merely applying payment card storage and processing technology  as  tools to perform an abstract idea 
  “card import module”:   	merely applying payment digital payment/tokenization technology  as  a tool to perform an abstract idea
Claim 28: 
“user terminal”:  	merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
“mobile card”, “tangible card”:  merely applying payment card storage and processing technology  as  tools to perform an abstract idea 
  “card export module”:   	merely applying payment digital payment/tokenization technology  as  a tool to perform an abstract idea
Claim 29: 
“server”:  	merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
“mobile card”, “tangible card”:  merely applying payment card storage and processing technology  as  tools to perform an abstract idea 
  “card export module”:   	merely applying payment digital payment/tokenization technology  as  a tool to perform an abstract idea
Claim 30: 
“user terminal”, “server”:  	merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
“mobile card”, “tangible card”:  merely applying payment card storage and processing technology  as  tools to perform an abstract idea 
  “token value”:   	merely applying payment digital payment/tokenization technology  as  a tool to perform an abstract idea
Claim 31: 
“user terminal”, “server”:  	merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
  “token value”:   	merely applying payment digital payment/tokenization technology  as  a tool to perform an abstract idea
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0068] the connection method of the user terminal 30 and the tangible card 50 is not specially limited, and it can be accomplished through a general wired or wireless communication method....[0107]  The user terminal 30 may be a certain device provided with at least one processor and may include a camera, a portable device, a mobile terminal, a communication terminal, a portable communication terminal, a portable mobile terminal and the like. For example, the user terminal 30 includes a digital camera, a smart phone, a cellular phone, ….a notebook computer, a laptop computer, a tablet computer, a personal media player (PMP), a personal digital assistant (PDA), a navigation device and a bank ATM. In addition, in the exemplary embodiments of the present disclosure, the user terminal 30 may be a wearable device (e.g., a watch-type device, a glasses-type device, a cloth-type device, etc.).” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 32 recites:
“recording a clone card of a mobile card”
 “copied in a form of a token and transferred as clone card information”
 “wherein the clone card information is used as a payment means"
  “wherein the clone card is configured to be transmitted to and stored in a first tangible card to be used as an offline payment means”
This limitation clearly relates to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to issue a prepaid card or a  charged amount recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“server”, “user terminal”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“mobile card”, “clone card”, “basic card”:
merely applying payment card storage and processing technology  as  tools to perform an abstract idea 
“token”, “card wallet application”:
merely applying payment digital payment/tokenization technology  as  a tool to perform an abstract idea 
“short distance wireless communication”:
Generally linking to wireless communication   technology  as a tool to perform an abstract idea 
“secure element (SE) storage device”:  
 generally linking to  secure cryptoprocessor technology  as  a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0068] the connection method of the user terminal 30 and the tangible card 50 is not specially limited, and it can be accomplished through a general wired or wireless communication method....[0107]  The user terminal 30 may be a certain device provided with at least one processor and may include a camera, a portable device, a mobile terminal, a communication terminal, a portable communication terminal, a portable mobile terminal and the like. For example, the user terminal 30 includes a digital camera, a smart phone, a cellular phone, ….a notebook computer, a laptop computer, a tablet computer, a personal media player (PMP), a personal digital assistant (PDA), a navigation device and a bank ATM. In addition, in the exemplary embodiments of the present disclosure, the user terminal 30 may be a wearable device (e.g., a watch-type device, a glasses-type device, a cloth-type device, etc.).” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 32 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 33: 
“secure element”, “card SE or an SE mounted on a wearable device”:  	generally linking to  secure cryptoprocessor technology  as  a tool to perform an abstract idea
 Claim 34: 
 “mobile card”:  merely applying payment card storage and processing technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0068] the connection method of the user terminal 30 and the tangible card 50 is not specially limited, and it can be accomplished through a general wired or wireless communication method....[0107]  The user terminal 30 may be a certain device provided with at least one processor and may include a camera, a portable device, a mobile terminal, a communication terminal, a portable communication terminal, a portable mobile terminal and the like. For example, the user terminal 30 includes a digital camera, a smart phone, a cellular phone, ….a notebook computer, a laptop computer, a tablet computer, a personal media player (PMP), a personal digital assistant (PDA), a navigation device and a bank ATM. In addition, in the exemplary embodiments of the present disclosure, the user terminal 30 may be a wearable device (e.g., a watch-type device, a glasses-type device, a cloth-type device, etc.).” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 36 recites:
“issuing a mobile prepaid card configured to be used within a charged amount” 
 “card company server is configured to extract  primary account number (PAN) information mapped to the mobile card”
 “issue a clone card”
 “copied from the mobile card so as to share the PAN information with the mobile card”
 “transmit the clone card to a user terminal”
 “wherein the clone card is configured to be transmitted to and stored in a first tangible card to be used as an offline payment means”
This limitation clearly relates to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to issue a prepaid card or a  charged amount recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“server”, “user terminal”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“mobile card”, “clone card”, “basic card”:
merely applying payment card storage and processing technology  as  tools to perform an abstract idea 
“token”, “card wallet application”:
merely applying payment digital payment/tokenization technology  as  a tool to perform an abstract idea 
“short distance wireless communication”:
Generally linking to wireless communication   technology  as a tool to perform an abstract idea 
“secure element (SE) storage device”:  
 generally linking to  secure cryptoprocessor technology  as  a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0068] the connection method of the user terminal 30 and the tangible card 50 is not specially limited, and it can be accomplished through a general wired or wireless communication method....[0107]  The user terminal 30 may be a certain device provided with at least one processor and may include a camera, a portable device, a mobile terminal, a communication terminal, a portable communication terminal, a portable mobile terminal and the like. For example, the user terminal 30 includes a digital camera, a smart phone, a cellular phone, ….a notebook computer, a laptop computer, a tablet computer, a personal media player (PMP), a personal digital assistant (PDA), a navigation device and a bank ATM. In addition, in the exemplary embodiments of the present disclosure, the user terminal 30 may be a wearable device (e.g., a watch-type device, a glasses-type device, a cloth-type device, etc.).” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 36 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 38: 
“server”:  	merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
 “clone card”, “mobile card”:  merely applying payment card storage and processing technology  as  tools to perform an abstract idea 
 Claim 39: 
“server”:  	merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
 “card”, “mobile card”, “clone card”:  merely applying payment card storage and processing technology  as  tools to perform an abstract idea 
Claim 40: 
“server”:  	merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
  “mobile card”, “clone card”:  merely applying payment card storage and processing technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0068] the connection method of the user terminal 30 and the tangible card 50 is not specially limited, and it can be accomplished through a general wired or wireless communication method....[0107]  The user terminal 30 may be a certain device provided with at least one processor and may include a camera, a portable device, a mobile terminal, a communication terminal, a portable communication terminal, a portable mobile terminal and the like. For example, the user terminal 30 includes a digital camera, a smart phone, a cellular phone, ….a notebook computer, a laptop computer, a tablet computer, a personal media player (PMP), a personal digital assistant (PDA), a navigation device and a bank ATM. In addition, in the exemplary embodiments of the present disclosure, the user terminal 30 may be a wearable device (e.g., a watch-type device, a glasses-type device, a cloth-type device, etc.).” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  For Example, the Applicant’s Specification reads, “[0068] the connection method of the user terminal 30 and the tangible card 50 is not specially limited, and it can be accomplished through a general wired or wireless communication method....[0107]  The user terminal 30 may be a certain device provided with at least one processor and may include a camera, a portable device, a mobile terminal, a communication terminal, a portable communication terminal, a portable mobile terminal and the like. For example, the user terminal 30 includes a digital camera, a smart phone, a cellular phone, ….a notebook computer, a laptop computer, a tablet computer, a personal media player (PMP), a personal digital assistant (PDA), a navigation device and a bank ATM. In addition, in the exemplary embodiments of the present disclosure, the user terminal 30 may be a wearable device (e.g., a watch-type device, a glasses-type device, a cloth-type device, etc.).” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).         Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 21-34, 36, and 38-40  are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-29 are rejected under 35 U.S.C. 103 as being clearly anticipated by Pomeroy ("METHOD AND SYSTEM FOR RELOADING PREPAID CARD", U.S. Publication Number: 2016/0086166 A1),in view of Campos (“SYSTEMS AND METHODS FOR PROXY CARD AND/OR WALLET REDEMPTION CARD TRANSACTIONS”, U.S. Publication Number: 20140195425 A1),in view of Pachouri (“METHODS AND APPARATUS FOR AUTHENTCATING AND AUTHORIZING SECONDARY ACCOUNTS”, U.S. Publication Number: 2017/0186008 A1),in view of Kobylkin (“MOBILE DEVICES FOR ACTIVATING INSTANT DISPOSABLE PAYMENT CARDS”, U.S. Publication Number: 2016/0203474 A1)
Regarding Claim 21, Pomeroy teaches,
A card service system for providing a mobile card service, (Pomeroy [0027]: “As used herein, “electronic-stored value card” refers to an electronic embodiment of an account that may be used to transact business with a merchant willing to accept a value...Such accounts may be associated with corresponding physical card products, including credit cards, debit cards, gift cards...prepaid cards”)
the system comprising: a card company server for issuing a mobile card configured to be used within a 5charged amount; (Pomeroy [0006]: “a computer-implemented server executing specific programming instructions to create the user account in an account database, wherein the user account is enabled by source code for the secure storage of value...providing the user with an ability to associate a plurality of value products with the user account, wherein each of the plurality of value products are associated with digital funds;” / Pomeroy  [0027]: “As used herein, “electronic-stored value card” refers to an electronic embodiment of an account that may be used to transact business with a merchant willing to accept a value (e.g., points, miles, dollars, or any other measure of value)” / Pomeroy  [0335]: “In an embodiment, virtualization software may be employed by the computer system 580 to provide the functionality of a number of servers that is not directly bound to the number of computers in the computer system 580. For example, virtualization software may provide twenty virtual servers on four physical computers.”)
the user terminal configured to execute card wallet application stored in a storage space of a user terminal using the mobile card, and for storing the mobile card, (Pomeroy [0011]: “FIG. 2 is a schematic illustration of an embodiment of an electronic wallet utilized in the system and methods described herein.” / Pomeroy  [0198]: “SAFE account users can access the SAFE account system 500 via a computer website 519 (e.g., via user computer 551), kiosk 189, mobile application 520 (e.g., user mobile device 552), or mobile website 553.” / Pomeroy [0199]: “In an alternative embodiment, ... the SAFE account processing system 500 can include independent, dedicated computers and/or servers (e.g., SAFE account system computer 550), processors, and datastores (e.g., datastore 581)”)
 wherein the mobile card includes: a basic card linked to a user account stored in the card company server; (Pomeroy  [0028]: “As used herein, “SAFE” or “SAFE account” refers to a stored-value card funds account which allows users to associate (e.g., maintain, place, store, and/or deposit) stored-value cards comprising funds intended for transfer to another stored-value card (a/k/a “reload cards” or “packs”) in database.” / Pomeroy [0028]: “The SAFE account allows users to decide when they want to load funds onto other general purpose reloadable (“GPR”) cards associated with the Safe account.” /  Pomeroy  [0235]: “Further, the SAFE account system allows monitoring of SAFE account-related activations and activity based on the device the user uses to link to its account (e.g., smartphone, tablet, or computer).” / Pomeroy [0006]: “providing the user with an ability to associate a plurality of value products with the user account, wherein each of the plurality of value products are associated with digital funds”/ Pomeroy  [0335]: “In an embodiment, virtualization software may be employed by the computer system 580 to provide the functionality of a number of servers that is not directly bound to the number of computers in the computer system 580. For example, virtualization software may provide twenty virtual servers on four physical computers.”)
and  10 one or more option cards distinguished from the basic card and each provided at least one additional function (Pomeroy [0028]: “As used herein, “SAFE” or “SAFE account” refers to a stored-value card funds account which allows users to associate (e.g., maintain, place, store, and/or deposit) stored-value cards comprising funds intended for transfer to another stored-value card (a/k/a “reload cards” or “packs”) in database.” / Pomeroy [0036]: “a proxy card 200 (which will be shown below to represent an embodiment of a means for a user to access an e-wallet or SAFE account)”; Examiner regards “option card” as an additional, auxiliary, supplementary, child, or clone card associated with a parent or main account/card. )
Pomeroy does not teach wherein the card company server is configured to extract primary account number (PAN) information mapped to the mobile card in response to a clone card issuance request, issue a clone card, in a form of a token, copied from the mobile card so as to share the PAN information with the mobile card, and transmit the clone card to a user terminal; wherein the basic card has PAN information different from those of the one or more option cards;   selected from additional functions including point accumulation, coupon provision, and discount benefit; and wherein the user terminal is configured to be connected to the first tangible card so as to transmit the clone card to the first tangible card through a short distance wireless communication; a first tangible card including an external secure element (SE) storage device to store the clone card so as to be used as an offline payment means independently of the mobile card
Campos teaches,
selected from additional functions including point accumulation, coupon provision, and discount benefit; (Campos [0023] As used herein, "electronic-stored value card" or "eSVC" refers to an electronic embodiment of an account that may be used to transact business with a merchant willing to accept a value (e.g., points, miles, dollars, or any other measure of value such as a value token described hereinbelow), for example as tender for a purchase or discount for a purchase.....The accounts may comprise credit accounts, debit accounts, gift accounts, telephone accounts, loyalty accounts, membership accounts, ticket accounts, entertainment accounts, sports accounts, prepaid accounts, discount accounts, healthcare accounts, the like, or combinations thereof.)
wherein the user terminal is configured to be connected to the first tangible card so as to transmit the clone card to the first tangible card through a short distance wireless
(Campos  [0149] Payment information associated with a payment account may be communicated from the computer device 212 to the wallet redemption card 202. The smart chip 209 may receive the payment information via the wireless communicator 206. Upon receipt of the payment information, the smart chip 209 may send payment information to the rewriteable magnetic stripe 210 via the interface 208, may write payment information to the memory of the smart chip 209, may send payment information to the POS device 216 via the wireless communicator 206, or combinations thereof. The wireless communicator 206 may be configured to communicate wireless signals (e.g., Bluetooth, Wi-Fi, near field communication, or combinations thereof) between the computer device 212 and the smart chip 209. / Campos [0025] In embodiments, e.g., when the stored-value card (e.g., eSVC) is not present for physical inspection by a receiving merchant (e.g., an online or telephonic transaction), a security code serves to verify that a requested stored-value card (e.g., eSVC) transaction is a valid and/or authorized transaction request by a cardholder (e.g., a person rightfully possessing the card and/or authorized to request a transaction).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prepaid card reload teachings of Pomeroy and the layered payment processing teachings of Venugopalan   to incorporate the proxy payment card teachings of Campos “for associating a proxy card with an electronic wallet” (Campos [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. proxy payment card) to a known concept (i.e. payment processing device) ready for improvement to yield predictable result (i.e. “wherein the association of the electronic wallet with the proxy card allows secure access to the electronic wallet when the proxy card is presented at a point of sale.” Campos [Abstract] )
Campos  does not teach  a first tangible card including an external secure element (SE) storage device to store the clone card so as to be used as an offline payment means independently of the mobile card, communication; wherein the card company server is configured to  extract primary account number (PAN) information mapped to the mobile card in response to a clone card issuance request, issue a clone card, in a form of a token, copied from the mobile card so as to share the PAN information with the mobile card, and transmit the clone card to a user terminal ; 	wherein the basic card has PAN information different from those of the one or more option cards
Pachouri teaches,
a first tangible card including an external secure element (SE) storage device to store the clone card so as to be used as an offline payment means independently of the mobile card,. . (Pachouri [0018]: “For example, EMV cards (which are smart cards which store data on integrated circuits rather than magnetic stripes) may be used for contactless payment when a physical card is present... to allow a client application running on the payments device to conduct contactless transactions, where the EMV application can be stored on a cloud-based Secure Element (SE).” / Pachouri [0024]: “The secondary account payments device 105 may be any device that can be transported and operated by a user to conduct a transaction with the merchant terminal 111, for example, ...wearable computing device, other consumer electronic device that is configured to execute a payments application associated with the secondary account, or a pocket-sized or other portable card (e.g., contact-based or contactless smart credit/debit card) or fob that is associated with the secondary account, and is also referred to herein as a portable payments device.”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prepaid card reload teachings of Pomeroy  to incorporate the secondary account teachings of Pachouri such that “the primary account holder (e.g. employer, parent, etc.) may wish to establish certain controls over the use of the linked account, particularly to the extent that the primary account holder is responsible for activity that is conducted using the secondary account.” (Pachouri [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. “interprogram communication for authentication and authorization” (Pachouri [0001]) ) to a known device (i.e. card reload processing device) ready for improvement to yield predictable result (i.e. “controlling usage of a linked account may be lacking with respect to security and/or convenience for the primary account holder.” (Pachouri [0003]))
Pachouri does not teach  wherein the card company server is configured to  extract primary account number (PAN) information mapped to the mobile card in response to a clone card issuance request, issue a clone card, in a form of a token, copied from the mobile card so as to share the PAN information with the mobile card, and transmit the clone card to a user terminal ; 	wherein the basic card has PAN information different from those of the one or more option cards
Kobylkin teaches,
a card company server is configured to  extract primary account number (PAN) information mapped to the mobile card in response to a clone card issuance request, issue a clone card,
(Kobylkin [0019]  Each of the unactivated instant disposable payment cards can be associated with one of the pre-created payment provider accounts, such as via an account number
Kobylkin [0070]   can include an identification of the instant disposable payment card, an account number, an identification of the merchant, information regard a payment provider (such as an identification of the payment provider and/or an account with the payment provider, such as an account associated with the instant disposable payment card), and any other information. 
Kobylkin [0129] The user's bank account, credit card account, or other source of funding the account of the instant disposable payment card 
Kobylkin [0075] For example, the use can specify a credit card, bank account, or payment provider which is to be used to fund the account. Similarly, the one or more processors can be further operable to receive a communication including an indication of a credit amount with which the account is to be provided. 
Kobylkin  [0053]  the payment request, determining a funding limit associated with the instant disposable payment card
Kobylkin [0035]  load the instant disposable payment card with a certain or predetermined amount of funds.
Kobylkin [0032] The user can enter a desired amount to fund the card.
Kobylkin [0090] The system can include a payment server 130. 
Kobylkin [0023] the payment provider can issue a plurality of blank cards)
 in a form of a token,
(Kobylkin [0173]  The card can be a token, such as a hardware token or a software token)
 copied from the mobile card so as to share the PAN information with the mobile card,
(Kobylkin [0019] Each of the unactivated instant disposable payment cards can be associated with one of the pre-created payment provider accounts, such as via an account number 
Kobylkin [0104]  a plurality of instant disposable payment cards 150 can have the same code and thus each one of the plurality of instant disposable payment cards 150 can be substantially identical with respect to one another and can be associated with one account.)
 and transmit the clone card to a user terminal  
wherein the basic card has PAN information different from those of the one or more option cards. 
(Kobylkin [0121]  A transceiver or network interface 406 transmits and receives signals between computer system 400 and other devices, such as a user device, a merchant server, or a payment provider server via network 460
Kobylkin  [0125] A computer system can transmit and receive messages, data, information and instructions, including one or more programs (i.e., application code) through a communication link and a communication interface.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prepaid card reload teachings of Pomeroy  to incorporate the instant disposable payment card teachings of Kobylkin to “use the instant payment card to pay for purchases..” (Kobylkin [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. instant disposable payment cards) to a known concept (i.e. prepaid card reload) ready for improvement to yield predictable result (i.e. “Use of the instant disposable payment card system provides various benefits. For example, the system can allow multiple people to authorize sums of money to the same card. This way, the user and the user's friends can each add some amount to the card and have any desired person make purchases with the single card. As a further example, if the user loses the card, the user can access the user's payment provider account to revoke the authorization on the card, thereby eliminating the possibility that others who find the card can use the card..” Kobylkin [0042] )

Regarding Claim 22, Pomeroy teaches,
Pomeroy, Campos, Pachouri, and Kobylkin  teach the card service system of Claim 21 as described earlier.
Pomeroy teaches,
Wherein each of the option card is assigned with a separate use amount within a charged amount of the basic card according to a selection received 15from the user terminal. (Pomeroy [0028]: “The SAFE account also allows users to decide what percentage of funds associated with reload cards they want to use to reload other GPR cards, e.g., use any amount from about 1% to about 100% of a reload card's associated funds to replenish, reload, and/or top off one or more GPR cards.” / Pomeroy [0198]: “SAFE account users can access the SAFE account system 500 via a computer website 519 (e.g., via user computer 551), kiosk 189, mobile application 520 (e.g., user mobile device 552), or mobile website 553. Upon SAFE account system access, the user may: ... (7) allocate funds from reload cards present in the SAFE to be loaded onto GPR cards associated with the SAFE; (8) associate reload cards with the SAFE; (9) associate GPR cards with the SAFE;”  )
Regarding Claim 23, Pomeroy teaches,
Pomeroy, Campos, Pachouri, and Kobylkin  teach the card service system of Claim 21 as described earlier.
Pomeroy teaches,
wherein the card wallet application includes a balance collection module for adding charged amounts of the   one or more option cards as a charged amount of the basic card.  (Pomeroy [0055]: “The electronic value token transaction computer 150 uses the authentication information to locate the correct electronic wallet 10 or sub-wallet in the datastore 180 and acts upon the electronic value token (e.g., adds a value token to a primary wallet or sub-wallet, activates a value token, debits a value token, tops-off a value token, checks the balance of a value token, etc.) or examines rules (received with the request, associated with the e-wallet by the electronic value token transaction processing system 100, 1100, 1200, or a combination thereof) in light of the request's information.” )
Regarding Claim 24, Pomeroy teaches,
Pomeroy, Campos, Pachouri, and Kobylkin  teach the card service system of Claim 23 as described earlier.
Pomeroy teaches,
wherein the balance collection module is -44-executed when a balance of each of the option cards is lower than a preset ratio with respect to an initially charged amount or less than a minimum amount for providing the additional function, and adds the balance to the charged amount of the basic card. (Pomeroy [0154]: “that rule(s) established for the subject e-wallet 10 and/or sub-wallets 807, 808, and 809 require that the transaction type request be first satisfied with a first electronic value token type, e.g. a gas card-related electronic value token 829, and upon the occasion that the subject e-wallet 10 and/or sub-wallet(s) 807, 808, and 809 do not comprise a sufficient amount of the first value token type to satisfy the entire transaction request, the electronic value token computer 150 may satisfy the remainder of the transaction request with a second electronic value token type, e.g., a debit card-related electronic value token 828.” / Pomeroy [0102]:  “In such an embodiment, the electronic value token computer 150 may query the rule(s) 802, 817, 818, and 819 of the subject e-wallet 10 and/or sub-wallets 807 (e.g., for credit card-type electronic value tokens), 808 (e.g., for debit card-type electronic value tokens), and 809 (e.g., for stored value-type electronic value tokens) and determine, based on transaction request information which includes a transaction type, e.g., purchase at a gas station, that rule(s) established for the subject e-wallet 10 and/or sub-wallets 807, 808, and 809 require that the transaction type request be first satisfied with a first electronic value token type, e.g. a gas card-related electronic value token 829, and upon the occasion that the subject e-wallet 10 and/or sub-wallet(s) 807, 808, and 809 do not comprise a sufficient amount of the first value token type to satisfy the entire transaction request, the electronic value token computer 150 may satisfy the remainder of the transaction request with a second electronic value token type, e.g., a debit card-related electronic value token 828.”)
Regarding Claim 25, Pomeroy teaches,
Pomeroy, Campos, Pachouri, and Kobylkin  teach the card service system of Claim 21 as described earlier.
Pomeroy teaches,
wherein the card wallet application includes a card export module for transferring the basic card or the one or more option cards to a second tangible card. (Pomeroy [0028]: “In an embodiment, the SAFE account requires the user to provide the full GPR card number to the SAFE account's data receiver prior to transferring funds. In an embodiment, when a user who does not have the physical GPR card they want to transfer funds to with them (such as when a child or grandchild has the physical GPR card at college), the user can safely load funds to that physical GPR card remotely.”)
Regarding Claim 26, 
Pomeroy, Campos, Pachouri, and Kobylkin  teach the card service system of Claim 25 as described earlier.
Pomeroy, Campos, Pachouri, and Kobylkin  do not teach wherein the second tangible card includes a storage device for storing card information in an external secure element (SE) such as a card SE or a 10wearable device.
 Pachouri teaches wherein the tangible card includes a storage device for storing card information in an external secure element (SE) such as a card SE or a 10wearable device. (Pachouri [0018]: “For example, EMV cards (which are smart cards which store data on integrated circuits rather than magnetic stripes) may be used for contactless payment when a physical card is present... to allow a client application running on the payments device to conduct contactless transactions, where the EMV application can be stored on a cloud-based Secure Element (SE).” / Pachouri [0024]: “The secondary account payments device 105 may be any device that can be transported and operated by a user to conduct a transaction with the merchant terminal 111, for example, ...wearable computing device, other consumer electronic device that is configured to execute a payments application associated with the secondary account, or a pocket-sized or other portable card (e.g., contact-based or contactless smart credit/debit card) or fob that is associated with the secondary account, and is also referred to herein as a portable payments device.”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prepaid card reload teachings of Pomeroy  to incorporate the secondary account teachings of Pachouri such that “the primary account holder (e.g. employer, parent, etc.) may wish to establish certain controls over the use of the linked account, particularly to the extent that the primary account holder is responsible for activity that is conducted using the secondary account.” (Pachouri [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. “interprogram communication for authentication and authorization” (Pachouri [0001]) ) to a known device (i.e. card reload processing device) ready for improvement to yield predictable result (i.e. “controlling usage of a linked account may be lacking with respect to security and/or convenience for the primary account holder.” (Pachouri [0003]))
Regarding Claim 27, 
Pomeroy, Campos, Pachouri, and Kobylkin  teach the card service system of Claim 25 as described earlier.
Pomeroy teaches,
wherein the card wallet application further includes a card import module for reading information on the second tangible card and transfer the tangible card information to the basic card or the option card, which are mobile cards. (Pomeroy  [0024]: “The disclosed systems and methods may provide electronic stored-value card holders a guided process for registering electronic stored-value cards (hereinafter “eSVC” or “eSVCs”) into existing and new electronic wallets…” / Pomeroy  [0291]: “Physical cards and proxy cards which are obtained prior to registration may be converted to eSVCs for use in the registration method. In an embodiment, the issuer of the eSVC, physical card, or proxy card is also the electronic wallet services provider. Also prior to (or alternatively, concurrently with) registration, a digital sticker may be associated with the eSVC, physical card, or proxy card.” / Pomeroy [0285]: “In an embodiment, an electronic stored-value card having a digital sticker associated therewith is created by incorporating a digital sticker into an eSVC template of the eSVC. Incorporation of the digital sticker into the eSVC template may involve electronically copying or cutting the digital sticker and electronically pasting the digital sticker into an electronic stored eSVC template.” / Pomeroy  [0027]: “As used herein, “electronic-stored value card” refers to an electronic embodiment of an account that may be used to transact business with a merchant willing to accept a value ... Such accounts may be associated with corresponding physical card products, including ...prepaid cards”; The prior art may convert a physical card into a electronic stored-value card (eSVC) by transferring the information of the physical card into the eSVC by "electronically copying or cutting the digital sticker and electronically pasting the digital sticker into an electronic stored eSVC template" )
Regarding Claim 28, 
Pomeroy, Campos, Pachouri, and Kobylkin  teach the card service system of Claim 25 as described earlier.
Pomeroy teaches,
wherein the card export module transmits information on the mobile card and all of the charged amount of the mobile card to the second tangible card, (Pomeroy [0028]: “As used herein, “SAFE” or “SAFE account” refers to a stored-value card funds account which allows users to associate (e.g., maintain, place, store, and/or deposit) stored-value cards comprising funds intended for transfer to another stored-value card (a/k/a “reload cards” or “packs”) in database... In an embodiment, when a user who does not have the physical GPR card they want to transfer funds to with them (such as when a child or grandchild has the physical GPR card at college), the user can safely load funds to that physical GPR card remotely.” / Pomeroy [0196]: “The SAFE account may also the user to enter the full GPR card number into a SAFE account request prior to transferring funds. In an embodiment, a user with the SAFE account, but who does not have physical possession of the GPR card they want to load funds onto (such as when a child or grandchild has the GPR card at college), can safely load funds to that GPR card remotely.” / Pomeroy [0208]: “For example, historically, a reload card, when redeemed, would be required to load all of the funds associated with the reload card onto a single GPR card, i.e., redemption of a reload card with a value of $500 would require that the reload card's $500 be entirely loaded onto single GPR card.”)
and deletes the information on the mobile card transferred from the user terminal. (Pomeroy [0164]: “…a user can:…delete their electronic wallet or specific value tokens in their electronic wallet…”)
Regarding Claim 29, 
Pomeroy, Campos, Pachouri, and Kobylkin  teach the card service system of Claim 25 as described earlier.
Pomeroy teaches,
wherein - 45 -the card export module copies information on the mobile card and some or all of the charged amount of the mobile card to the second tangible card, (Pomeroy [0208]: “For example, historically, a reload card, when redeemed, would be required to load all of the funds associated with the reload card onto a single GPR card, i.e., redemption of a reload card with a value of $500 would require that the reload card's $500 be entirely loaded onto single GPR card.” / Pomeroy [0208]: “As part of the present invention, via use of a SAFE account, the same $500 reload card may be used to “top off” or “replenish” multiple GPR cards, e.g., a single reload card/pack with a value of $500 can be used to reload one GPR card with $100 and another GPR card with $400. In another embodiment of the partial redemption functionality of the SAFE account 555, a reload card with a value of $500 can be used to reload a single GPR card with $200—the remainder of the $300 on the reload card is retained by the reload card in the SAFE account.” / Pomeroy [0028]: “As used herein, “SAFE” or “SAFE account” refers to a stored-value card funds account which allows users to associate (e.g., maintain, place, store, and/or deposit) stored-value cards comprising funds intended for transfer to another stored-value card (a/k/a “reload cards” or “packs”) in database... In an embodiment, when a user who does not have the physical GPR card they want to transfer funds to with them (such as when a child or grandchild has the physical GPR card at college), the user can safely load funds to that physical GPR card remotely.” / Pomeroy [0196]: “The SAFE account may also the user to enter the full GPR card number into a SAFE account request prior to transferring funds. In an embodiment, a user with the SAFE account, but who does not have physical possession of the GPR card they want to load funds onto (such as when a child or grandchild has the GPR card at college), can safely load funds to that GPR card remotely.”)
and the card company server manages clone card information copied to the tangible card, ( Pomeroy  [0335]: “…the computer system 580 may comprise two or more computers in communication with each other that collaborate to perform a task. ...In an embodiment, virtualization software may be employed by the computer system 580 to provide the functionality of a number of servers that is not directly bound to the number of computers in the computer system 580. For example, virtualization software may provide twenty virtual servers on four physical computers.” / Pomeroy  [0291]: “Physical cards and proxy cards which are obtained prior to registration may be converted to eSVCs for use in the registration method. In an embodiment, the issuer of the eSVC, physical card, or proxy card is also the electronic wallet services provider. Also prior to (or alternatively, concurrently with) registration, a digital sticker may be associated with the eSVC, physical card, or proxy card.” / Pomeroy [0285]: “In an embodiment, an electronic stored-value card having a digital sticker associated therewith is created by incorporating a digital sticker into an eSVC template of the eSVC. Incorporation of the digital sticker into the eSVC template may involve electronically copying or cutting the digital sticker and electronically pasting the digital sticker into an electronic stored eSVC template.”; The prior art clones a card by “electronically copying or cutting the digital sticker and electronically pasting the digital sticker into an electronic stored eSVC template”   )
Pomeroy, Campos, Pachouri, and Kobylkin do not teach using the PAN information which is the same as that of the mobile card linked to the user account.
Pachouri teaches using the PAN information which is the same as that of the mobile card linked to the user account. (Pachouri [0063]: “Account parameters may include a semi-static set of data and a dynamic set of data, and some of the account parameters may be limited-use account parameters. The semi-static set of data may include an identifier that can be used to identify the account associated with the device (e.g., an account identifier such as a primary account number (PAN), an alternate account identifier such as a secondary PAN, or a token that is a substitute for an account identifier, etc.)”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified prepaid card reload teachings of Pomeroy  to incorporate the secondary account teachings of Pachouri such that “the primary account holder (e.g. employer, parent, etc.) may wish to establish certain controls over the use of the linked account, particularly to the extent that the primary account holder is responsible for activity that is conducted using the secondary account.” (Pachouri [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. “interprogram communication for authentication and authorization” (Pachouri [0001]) ) to a known device (i.e. card reload processing device) ready for improvement to yield predictable result (i.e. “controlling usage of a linked account may be lacking with respect to security and/or convenience for the primary account holder.” (Pachouri [0003]))
Regarding Claim 30, 
Pomeroy, Campos, Pachouri, and Kobylkin teach the card service system of Claim 21 as described earlier.
Pomeroy   does not teach wherein the mobile card is stored in the user terminal in a form of a token value, and the card company server includes information on the token value mapped to information on the second tangible card of the mobile card.
Kobylkin teaches wherein the mobile card is stored in the user terminal in a form of a token value, and the card company server includes information on the token value mapped to information on the second tangible card of the mobile card. (Kobylkin [0087] The instant disposable payment card 150 can be a virtual payment card. For example, the instant disposable payment card 150 can be stored in the mobile device 120 or anywhere else.
Kobylkin [0173]  The card can be a token, such as a hardware token or a software token 
Kobylkin [0090] The system can include a payment server 130. 
Kobylkin [0019]  a plurality of unactivated instant disposable payment cards can be created and a generally corresponding plurality of pre-created payment provider accounts can be created )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prepaid card reload teachings of Pomeroy  to incorporate the instant disposable payment card teachings of Kobylkin to “use the instant payment card to pay for purchases..” (Kobylkin [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. instant disposable payment cards) to a known concept (i.e. prepaid card reload) ready for improvement to yield predictable result (i.e. “Use of the instant disposable payment card system provides various benefits. For example, the system can allow multiple people to authorize sums of money to the same card. This way, the user and the user's friends can each add some amount to the card and have any desired person make purchases with the single card. As a further example, if the user loses the card, the user can access the user's payment provider account to revoke the authorization on the card, thereby eliminating the possibility that others who find the card can use the card..” Kobylkin [0042] )






















Claim   31 is rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy,   Campos,  Pachouri, and Collison in view of Hao (“STREAMING VIDEO AUTHENTICATION”, U.S. Publication Number:  2013/0074168 A1)
Regarding Claim 31, 
Pomeroy,   Campos,  Pachouri, and Collison teach the card service system of Claim 30 as described earlier.
Pomeroy teaches a clone card issuance server ( Pomeroy  [0335]: “…the computer system 580 may comprise two or more computers in communication with each other that collaborate to perform a task. ...In an embodiment, virtualization software may be employed by the computer system 580 to provide the functionality of a number of servers that is not directly bound to the number of computers in the computer system 580. For example, virtualization software may provide twenty virtual servers on four physical computers.” / Pomeroy  [0291]: “Physical cards and proxy cards which are obtained prior to registration may be converted to eSVCs for use in the registration method. In an embodiment, the issuer of the eSVC, physical card, or proxy card is also the electronic wallet services provider. Also prior to (or alternatively, concurrently with) registration, a digital sticker may be associated with the eSVC, physical card, or proxy card.” / Pomeroy [0285]: “In an embodiment, an electronic stored-value card having a digital sticker associated therewith is created by incorporating a digital sticker into an eSVC template of the eSVC. Incorporation of the digital sticker into the eSVC template may involve electronically copying or cutting the digital sticker and electronically pasting the digital sticker into an electronic stored eSVC template.”; The prior art clones a card by “electronically copying or cutting the digital sticker and electronically pasting the digital sticker into an electronic stored eSVC template”   )
Pomeroy,   Campos, Pachouri, and Collison do   not teach  issuing a new token value generated according to a predefined algorithm to the user terminal when the token value stored in the user terminal is exhausted.
Hao teaches issuing a new token value generated according to a predefined algorithm to the user terminal when the token value stored in the user terminal is exhausted. ([0057] “Based on approval 630, application server 130 may generate a new device-token 640 using, for example, a hash algorithm…Thus, in one implementation, new device-token 640 may include the UDID, the user ID, secret data, and an expiration time 642. Expiration time 642 may be a particular date and time or a time period for when device-token 640 is set to expire. In one implementation, application server 130 may store new device-token 640 locally (e.g., in memory 340) and may forward new device-token 640 and expiration time 642 to user device 110. In another implementation, application server 130 may store the hash algorithm and expiration date, but not new device-token 640.”; The prior art teaches a predefined (hash) algorithm to the user terminal (to user device 110) when the token value stored in the user terminal is exhausted (expiration time expires) )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prepaid card reload teachings of Pomeroy, the secondary account teachings of Pachouri, and the proxy token teachings of Collison  to incorporate the authentication teachings of Hao to enable “secure content stream via a public network” (Hao [Abstract]) .  The modification would have been obvious, because it is merely applying a known technique (i.e. authentication via tokens) to a known device (i.e. payment processing device) ready for improvement to yield predictable result (i.e. enhanced security by not sharing sensitive financial information over public networks)
Claims   32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy,   Campos, Pachouri in view of Venugopalan (“METHODS AND SYSTEMS FOR PROCESSING AN ELECTRONIC PAYMENT”, U.S. Patent  Number: 10671988 B2), in view of  Isaacson (“SYSTEM AND METHOD FOR PROCESSING FINANCIAL TRANSACTIONS”, U.S. Publication Number: 2014/0330713 A1)
Regarding Claim 32, 
Pomeroy  teaches,
 a clone card storage device for recording a clone card of a mobile card, (Pomeroy [0291]: “Physical cards and proxy cards which are obtained prior to registration may be converted to eSVCs for use in the registration method. In an embodiment, the issuer of the eSVC, physical card, or proxy card is also the electronic wallet services provider. Also prior to (or alternatively, concurrently with) registration, a digital sticker may be associated with the eSVC, physical card, or proxy card.” / Pomeroy [0285]: “In an embodiment, an electronic stored-value card having a digital sticker associated therewith is created by incorporating a digital sticker into an eSVC template of the eSVC. Incorporation of the digital sticker into the eSVC template may involve electronically copying or cutting the digital sticker and electronically pasting the digital sticker into an electronic stored eSVC template… A suitable computing device may include personal or professional computer, a smart phone, a tablet PC, or the like.”; The prior art clones a card by “electronically copying or cutting the digital sticker and electronically pasting the digital sticker into an electronic stored eSVC template”   )
Pomeroy  does not teach the device including a secure element (SE) for storing information on the mobile card, which is stored in advance in a card wallet application stored in a storage space of the user terminal, copied and transferred as clone card information in response to tagging the mobile card to the user terminal within a preset distance, wherein the clone card information is used as a payment means, independently of the mobile card. selected from additional functions including point accumulation, coupon provision, and discount benefit; wherein the user terminal is configured to be connected to the first tangible card so as to transmit the clone card to the first tangible card through a short distance wireless
Pachouri teaches,
the device comprising a secure element (SE) for storing information on the mobile card, (Pachouri [0018]: “For example, EMV cards (which are smart cards which store data on integrated circuits rather than magnetic stripes) may be used for contactless payment when a physical card is present... to allow a client application running on the payments device to conduct contactless transactions, where the EMV application can be stored on a cloud-based Secure Element (SE).”)
which is stored in advance in a card wallet application stored in a storage space of a user terminal, (Pachouri [0285]: “Incorporation of the digital sticker into the eSVC template may involve electronically copying or cutting the digital sticker and electronically pasting the digital sticker into an electronic stored eSVC template.” / Pachouri [0286]: “In an embodiment, a first memory (e.g., of a particular machine of the configuration discussed for FIG. 7 or of a device such as user device 22 or transaction point 24) may store an eSVC and/or its associated digital sticker.”; The eSVC template is stored in advance within a first memory (of a device such as user device 22) before the copy and pasting of the digital sticker occurs )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified card reload teachings of Pomeroy  to incorporate the secondary account teachings of Pachouri such that “the primary account holder (e.g. employer, parent, etc.) may wish to establish certain controls over the use of the linked account, particularly to the extent that the primary account holder is responsible for activity that is conducted using the secondary account.” (Pachouri [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. “interprogram communication for authentication and authorization” (Pachouri [0001]) ) to a known device (i.e. card reload processing device) ready for improvement to yield predictable result (i.e. “controlling usage of a linked account may be lacking with respect to security and/or convenience for the primary account holder.” (Pachouri [0003])) 
Pachouri does not teach copied in a form of a token and transferred as clone card information in response to tagging the mobile card to the user terminal within a preset distance, wherein the clone card information is used as a payment means, independently of the mobile card. wherein the clone card information is managed to have primary account number (PAN) information which is the same as that of the mobile card, and have a different device identification number (PSN), wherein the mobile card includes: a basic card linked to a user account stored in the card company server; and one or more option cards distinguished from the basic card and provided with one or more additional functions, 5 wherein the basic card has PAN information different from those of the one or more option cards; selected from additional functions including point accumulation, coupon provision, and discount benefit; wherein the user terminal is configured to be connected to the first tangible card so as to transmit the clone card to the first tangible card through a short distance wireless
Kobylkin teaches, 
copied in a form of a token (Kobylkin [0173]  The card can be a token, such as a hardware token or a software token)
wherein the clone card information is managed to have primary account number (PAN) information which is the same as that of the mobile card, (Kobylkin [0019] Each of the unactivated instant disposable payment cards can be associated with one of the pre-created payment provider accounts, such as via an account number and/or the QR code. 
Kobylkin [0103] The QR code 153 can be a unique code. Thus, each purchase can be readily associated with a particular instant disposable payment card 150 and therefore, at least to some degree, can be associated with one user and/or one account..)
wherein the mobile card includes: a basic card linked to a user account stored in the card company server; 
(Kobylkin [0019] An unactivated instant disposable payment card can be associated with or connected to a pre-created payment provider account, such as an account of PayPal, Inc. 
Kobylkin [0090] The system can include a payment server 130. The payment server 130 can be a server of a payment provider, such as PayPal, Inc..)
and one or more option cards distinguished from the basic card
(Kobylkin [0019] An unactivated instant disposable payment card can be associated with or connected to a pre-created payment provider account, such as an account of PayPal, Inc. Thus, a plurality of unactivated instant disposable payment cards can be created and a generally corresponding plurality of pre-created payment provider accounts can be created)
 and each provided with one or more additional functions,  
(Kobylkin [0097] according to an embodiment the instant disposable payment cards 150 can be used to make purchases of specified items, to take advantage of specified discounts or incentives, or to shop with a specified merchant prior to being activated)
 wherein the basic card has PAN information different from those of the one or more option cards.  
(Kobylkin [0062]  one or more memories for storing account information for a plurality of pre-created instant disposable payment card accounts. The account information can include a code for each account.
Kobylkin [0079]  account information for a plurality of pre-created instant disposable payment card accounts. The account information can include a code for each account.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prepaid card reload teachings of Pomeroy  to incorporate the instant disposable payment card teachings of Kobylkin to “use the instant payment card to pay for purchases..” (Kobylkin [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. instant disposable payment cards) to a known concept (i.e. prepaid card reload) ready for improvement to yield predictable result (i.e. “Use of the instant disposable payment card system provides various benefits. For example, the system can allow multiple people to authorize sums of money to the same card. This way, the user and the user's friends can each add some amount to the card and have any desired person make purchases with the single card. As a further example, if the user loses the card, the user can access the user's payment provider account to revoke the authorization on the card, thereby eliminating the possibility that others who find the card can use the card..” Kobylkin [0042] )
Kobylkin does not teach and have a different device identification number (PSN)
Venugopalan teaches,
 and have a different device identification number (PSN) (Venugopalan [Col 7, Lines 7-14] In one embodiment, upon the server 210 receiving the second electronic request, the processing center 260 processes the request and generates a proxy PAN (PPAN) using the DPAN and a merchant primary account number ( MPAN) at step 150. Preferably, the MPAN is generated using the DPAN and the merchant terminal identifier. Accordingly, the MPAN encodes information about both the cardholder and merchant terminal. ; Examiner notes that in one embodiment, the customer's clone card may incorporate a  merchant terminal identifier, potentially limiting its usage to that merchant.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prepaid card reload teachings of Pomeroy to incorporate the layered payment processing teachings of Venugopalan such that  “the present payment process requires an additional layer of security-a second token to be generated for the merchant terminal, in addition to one for the cardholder's device.” (Venugopalan [Col 2, Lines 45-48]).        The modification would have been obvious, because it is merely applying a known technique (i.e. layered payment processing) to a known concept (i.e. payment processing device) ready for improvement to yield predictable result (i.e. “securing a payment transaction both at the cardholder's end who initiates the transaction and at the merchant end where the transaction is made.” Venugopalan [Col 2, Lines 12-15])
Venugopalan does not teach transferred as clone card information in response to tagging the mobile card to the user terminal within a preset distance, wherein the clone card information is used as a payment means, independently of the mobile card; selected from additional functions including point accumulation, coupon provision, and discount benefit; wherein the user terminal is configured to be connected to the first tangible card so as to transmit the clone card to the first tangible card through a short distance wireless
Isaacson teaches, 
transferred as clone card information in response to tagging the mobile card to the user terminal within a preset distance, wherein the clone card information is used as a payment means, independently of the mobile card. (Isaacson [0058]: “The user can make the purchase using a mobile device that communicates via a short distance electronic signals such as near field communication. An NFC system at a restaurant table, for example, can enable a user to enter and simply tap the table with their smart phone to pay for the meal.” / Isaacson [0058]: “For example, the mobile device could store a code associated with a gift for the recipient. The code could include any necessary data to achieve the payment of the gift. For example, it could point the system to a secure location for the giver's payment account and the recipient payment account, or to another holding account. The code could indicate that they recipient has a $50 gift card for the restaurant Olive Garden. When the NFC system communicates with the mobile device, the mobile device and the NFC system exchange the code in order to pay for the meal as well as apply the gift.” )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified prepaid card reload teachings of Pomeroy and the layered payment processing teachings of Venugopalan   and the secondary account teachings of Pachouri to incorporate the gift certificate teachings of Isaacson “to apply coupons (or payments) without a physical coupon, gift certificate, or coupon card used at a point of sale.” (Isaacson [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. “policy-based electronic monitoring” (Isaacson [0003]) with NFC) to a known device (i.e. card reload processing device) ready for improvement to yield predictable result (i.e. non-contact transactions) 
Isaacson does not teach selected from additional functions including point accumulation, coupon provision, and discount benefit;   wherein the user terminal is configured to be connected to the first tangible card so as to transmit the clone card to the first tangible card through a short distance wireless
Campos teaches,
selected from additional functions including point accumulation, coupon provision, and discount benefit; (Campos [0023] As used herein, "electronic-stored value card" or "eSVC" refers to an electronic embodiment of an account that may be used to transact business with a merchant willing to accept a value (e.g., points, miles, dollars, or any other measure of value such as a value token described hereinbelow), for example as tender for a purchase or discount for a purchase.....The accounts may comprise credit accounts, debit accounts, gift accounts, telephone accounts, loyalty accounts, membership accounts, ticket accounts, entertainment accounts, sports accounts, prepaid accounts, discount accounts, healthcare accounts, the like, or combinations thereof.)
wherein the user terminal is configured to be connected to the first tangible card so as to transmit the clone card to the first tangible card through a short distance wireless (Campos  [0149] Payment information associated with a payment account may be communicated from the computer device 212 to the wallet redemption card 202. The smart chip 209 may receive the payment information via the wireless communicator 206. Upon receipt of the payment information, the smart chip 209 may send payment information to the rewriteable magnetic stripe 210 via the interface 208, may write payment information to the memory of the smart chip 209, may send payment information to the POS device 216 via the wireless communicator 206, or combinations thereof. The wireless communicator 206 may be configured to communicate wireless signals (e.g., Bluetooth, Wi-Fi, near field communication, or combinations thereof) between the computer device 212 and the smart chip 209. / Campos [0025] In embodiments, e.g., when the stored-value card (e.g., eSVC) is not present for physical inspection by a receiving merchant (e.g., an online or telephonic transaction), a security code serves to verify that a requested stored-value card (e.g., eSVC) transaction is a valid and/or authorized transaction request by a cardholder (e.g., a person rightfully possessing the card and/or authorized to request a transaction).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prepaid card reload teachings of Pomeroy and the layered payment processing teachings of Venugopalan     to incorporate the proxy payment card teachings of Campos “for associating a proxy card with an electronic wallet” (Campos [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. proxy payment card) to a known concept (i.e. payment processing device) ready for improvement to yield predictable result (i.e. “wherein the association of the electronic wallet with the proxy card allows secure access to the electronic wallet when the proxy card is presented at a point of sale.” Campos [Abstract] )
Regarding Claim 33, 
Pomeroy, Venugopalan,   Campos, Pachouri, and Isaacson  teach the card storage device of Claim 32 as described earlier.
Pomeroy, Venugopalan, Campos, and Isaacson do not teach wherein the secure element includes a card SE or an SE mounted on a wearable device.
Pachouri teaches wherein the secure element includes a card SE or an SE mounted on a wearable device. (Pachouri [0018]: “For example, EMV cards (which are smart cards which store data on integrated circuits rather than magnetic stripes) may be used for contactless payment when a physical card is present... to allow a client application running on the payments device to conduct contactless transactions, where the EMV application can be stored on a cloud-based Secure Element (SE).” / Pachouri [0024]: “The secondary account payments device 105 may be any device that can be transported and operated by a user to conduct a transaction with the merchant terminal 111, for example, ...wearable computing device, other consumer electronic device that is configured to execute a payments application associated with the secondary account, or a pocket-sized or other portable card (e.g., contact-based or contactless smart credit/debit card) or fob that is associated with the secondary account, and is also referred to herein as a portable payments device.”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified prepaid card reload teachings of Pomeroy  to incorporate the secondary account teachings of Pachouri such that “the primary account holder (e.g. employer, parent, etc.) may wish to establish certain controls over the use of the linked account, particularly to the extent that the primary account holder is responsible for activity that is conducted using the secondary account.” (Pachouri [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. “interprogram communication for authentication and authorization” (Pachouri [0001]) ) to a known device (i.e. card reload processing device) ready for improvement to yield predictable result (i.e. “controlling usage of a linked account may be lacking with respect to security and/or convenience for the primary account holder.” (Pachouri [0003])) 
Regarding Claim 34, 
Pomeroy, Venugopalan,   Campos, Pachouri, and Isaacson  teach the card storage device of Claim 32 as described earlier.
Pomeroy teaches,
 wherein the clone card information includes card information of the mobile card (Pomeroy  [0335]: “… Also prior to (or alternatively, concurrently with) registration, a digital sticker may be associated with the eSVC, physical card, or proxy card.” / Pomeroy [0285]: “In an embodiment, an electronic stored-value card having a digital sticker associated therewith is created by incorporating a digital sticker into an eSVC template of the eSVC. Incorporation of the digital sticker into the eSVC template may involve electronically copying or cutting the digital sticker and electronically pasting the digital sticker into an electronic stored eSVC template.”; The prior art clones a card by “electronically copying or cutting the digital sticker and electronically pasting the digital sticker into an electronic stored eSVC template”   )
 and some or all of a charged amount of the mobile card. (Pomeroy [0261]: “The digital sticker 16 of the system 1 may be configured to convey transaction information of the eSVC 12 or eSVC 14 to a processor 28 or an issuer 28 of the eSVC 12 or eSVC 14” / Pomeroy [0036]: “Moreover, FIG. 3A illustrates that the point of sale devices 111 are in communication with a proxy card 200 (which will be shown below to represent an embodiment of a means for a user to access an e-wallet or SAFE account) and that the datastore 180 comprises an e-wallet unit 199, which in turn comprises e-wallets 10, and a SAFE unit 55, which in turn comprises SAFE account 555.” / Pomeroy [0035]: “FIG. 2 illustrates an electronic wallet 10 comprising authentication information 801, rules 802, electronic value tokens 804, sub-wallet 807 for credit card electronic value tokens, sub-wallet (with corresponding rules 817 and electronic value tokens 827), sub-wallet 808 for debit card electronic value tokens (with corresponding rules 818 and electronic value tokens 828), and sub-wallet 809 for stored-value card electronic value tokens (with corresponding rules 819 and electronic value tokens 829).” ; Transaction information from a digital sticker, proxy card, sub-wallet, or any sub-account includes the “charged amount” and allocated balance of any associated parent account or primary eSVC. )
Claims 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy, Venugopalan,  and Pachouri  
Regarding Claim 36, 
Pomeroy teaches, a clone card service method (Pomeroy [0027]: “As used herein, “electronic-stored value card” refers to an electronic embodiment of an account that may be used to transact business with a merchant willing to accept a value...Such accounts may be associated with corresponding physical card products, including credit cards, debit cards, gift cards...prepaid cards”)
Pomeroy does not teach transferring a request for issuing a clone card for a mobile card to a prepaid card company server, by a user terminal which stores the mobile card; confirming account information for the mobile card, and requesting a clone card issuance server the issuance of the clone card, by the card company server; connecting to a card storage device through the user terminal, by the clone card issuance server;	and issuing the clone card corresponding to the mobile card to the card storage device, by the clone card issuance server, wherein the clone card issuance server is configured to extract primary account number (PAN) information mapped to the mobile card in response to the clone card issuance request, issues the clone card, in a form of a token, copied from the mobile card so as to share the PAN information with the mobile card, and transmit the clone card to the user terminal, wherein the mobile card and the clone card are managed to have the same PAN information, while having a different device identification number (PSN) from each other, wherein the mobile card includes:	a basic card linked to a user account stored in the card company server;	and  one or more option cards distinguished from the basic card and provided with one or more additional functions, wherein the basic card has PAN information different from those of the one or more option cards. 
Venugopalan teaches, 
wherein the clone card issuance server is configured to extract primary account number (PAN) information mapped to the mobile card in response to the clone card issuance request, issues the clone card, in a form of a token, copied from the mobile card so as to share the PAN information with the mobile card, and transmit the clone card to the user terminal, (Venugopalan [Claim 1]  (i) receiving, by the server, the copy of the second token and a transaction authorization request from a merchant acquiring bank; (j) extracting and retrieving, by the server, a primary account number (PAN) from the received copy of the second token and sending the PAN to a card issuing bank for authorization. / Venugopalan  [Col 5, Lines 17-24] The server 210 interfaces a cardholder's device 220, a merchant terminal 230, a merchant acquiring bank 240 (i.e. the acquirer) and a card issuing bank (i.e. the issuer) 250. The various terminals communicate with the server 210 via any types of network, for example, virtual private network (VPN), the Internet, a local area and/or wide area network (LAN and/or WAN), and so on.)
wherein the mobile card and the clone card are managed to have the same PAN information, while having a different device identification number (PSN) from each other, (Venugopalan [Col 7, Lines 7-14] In one embodiment, upon the server 210 receiving the second electronic request, the processing center 260 processes the request and generates a proxy PAN (PPAN) using the DPAN and a merchant primary account number ( MPAN) at step 150. Preferably, the MPAN is generated using the DPAN and the merchant terminal identifier. Accordingly, the MPAN encodes information about both the cardholder and merchant terminal. ; Examiner notes that in one embodiment, the customer's clone card may incorporate a  merchant terminal identifier, potentially limiting its usage to that merchant. )
 wherein the mobile card includes: a basic card linked to a user account stored in the card company server (Venugopalan [Col 6, Lines 28-31] the server 210 generates the first token, for example, a device primary account number (DPAN), using an identity of the cardholder's device 220.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prepaid card reload teachings of Pomeroy to incorporate the layered payment processing teachings of Venugopalan such that  “the present payment process requires an additional layer of security-a second token to be generated for the merchant terminal, in addition to one for the cardholder's device.” (Venugopalan [Col 2, Lines 45-48]).        The modification would have been obvious, because it is merely applying a known technique (i.e. layered payment processing) to a known concept (i.e. payment processing device) ready for improvement to yield predictable result (i.e. “securing a payment transaction both at the cardholder's end who initiates the transaction and at the merchant end where the transaction is made.” Venugopalan [Col 2, Lines 12-15])
Venugopalan does not teach transferring a request for issuing a clone card for a mobile card to a prepaid card company server, by a user terminal which stores the mobile card;	confirming account information for the mobile card, and requesting a clone card issuance server the issuance of the clone card, by the card company server;
connecting to a card storage device through the user terminal, by the clone card issuance server;	and issuing the clone card corresponding to the mobile card to the card storage device, by the clone card issuance server; and   one or more option cards distinguished from the basic card and provided with one or more additional functions, wherein the basic card has PAN information different from those of the one or more option cards.	
Kobylkin teaches,
one or more option cards distinguished from the basic card 
(Kobylkin [0019] An unactivated instant disposable payment card can be associated with or connected to a pre-created payment provider account, such as an account of PayPal, Inc. Thus, a plurality of unactivated instant disposable payment cards can be created and a generally corresponding plurality of pre-created payment provider accounts can be created)
and provided with one or more additional functions,
wherein the basic card has PAN information different from those of the one or more option cards. ( Kobylkin [0019] Each of the unactivated instant disposable payment cards can be associated with one of the pre-created payment provider accounts, such as via an account number and/or the QR code. 
Kobylkin [0103] The QR code 153 can be a unique code. Thus, each purchase can be readily associated with a particular instant disposable payment card 150 and therefore, at least to some degree, can be associated with one user and/or one account.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prepaid card reload teachings of Pomeroy  to incorporate the instant disposable payment card teachings of Kobylkin to “use the instant payment card to pay for purchases..” (Kobylkin [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. instant disposable payment cards) to a known concept (i.e. prepaid card reload) ready for improvement to yield predictable result (i.e. “Use of the instant disposable payment card system provides various benefits. For example, the system can allow multiple people to authorize sums of money to the same card. This way, the user and the user's friends can each add some amount to the card and have any desired person make purchases with the single card. As a further example, if the user loses the card, the user can access the user's payment provider account to revoke the authorization on the card, thereby eliminating the possibility that others who find the card can use the card..” Kobylkin [0042] )
Kobylkin does not teach transferring a request for issuing a clone card for a mobile card to a prepaid card company server, by a user terminal which stores the mobile card;	confirming account information for the mobile card, and requesting a clone card issuance server the issuance of the clone card, by the card company server; connecting to a card storage device through the user terminal, by the clone card issuance server;	and issuing the clone card corresponding to the mobile card to the card storage device, by the clone card issuance server;
Pachouri teaches, 
Comprising: transferring a request for issuing a clone card for a mobile card to a card company server, (Pachouri [0018]: “The system may also include a cloud server managing the issuance of card data and cloud account lifecycle and a cloud transaction processor.” / Pachouri [0021]: “For example, the primary account holder may specify transaction restrictions including a monetary amount, particular location(s), particular merchant(s), particular number of uses, duration/times of use, and/or other transaction restrictions for each secondary account via the client application or web portal, and the account issuer (or associated third-party server) may generate a secondary password that is associated with those specific transaction details that were defined by the primary account holder.”)
by a user terminal which stores the mobile card; (Pachouri [0023]: “the primary account device 101 may be configured to store and execute a client application 102 that is provided by the issuer server 120 and/or authorization server 125 for selection of transaction restrictions, where the client application 102 is linked or otherwise associated with the primary account…Each of the secondary accounts may be associated with a secondary account payments device 105 (such as a credit card or a mobile communications device executing a payment application). For example, the secondary account payments device 105 may be configured to store and execute a Host Card Emulation (HCE) client app that is linked or otherwise associated with one of the secondary accounts.”)
confirming account information for the mobile card, (Pachouri [0021]: “the primary account holder-defined monetary restriction (and/or other transaction parameters) for each secondary account can be determined from or is otherwise associated with a password (referred to herein as a secondary password), such as a one-time password (OTP).” / Pachouri [0026]: “the primary account device 101 provides an identifier and password for the primary account to the issuer server 120 or the authorization server 125 (hereinafter referred to as the server 120/125) via the network/node 130B outside of the payments network 130A.”; A password and identifier confirms the account information)
and requesting the clone card issuance server issuance of the clone card, by the card company server; (Pachouri [0021]: “In some embodiments, the primary account holder-defined monetary restriction (and/or other transaction parameters) for each secondary account can be determined from or is otherwise associated with a password (referred to herein as a secondary password), such as a one-time password (OTP).”/ Pachouri [0028]: “In response to receiving the request message(s) including the secondary account identifier and monetary restriction (and/or other transaction restrictions) for the secondary account via the network/node 130B outside of the payments network 130A, the server 120/125 generates a secondary password or PIN.”; The prior art includes embodiments where a secondary password signifies the existence of a secondary account such that the generation of a secondary password is the generation of a secondary account)
 connecting to a card storage device through the user terminal, by the clone card issuance server; (Pachouri [0023]: “For example, the primary account device 101 may be configured to store and execute a client application 102 …The primary account device 101 may include one or more network transceivers configured for communication with the server(s) 120/125 via the network/nodes 130B outside of the secure payments network/nodes 130A.”)
and issuing the clone card corresponding to the mobile card to the card storage device, by the clone card issuance server. (Pachouri [0028]: “In response to receiving the request message(s) including the secondary account identifier and monetary restriction (and/or other transaction restrictions) for the secondary account via the network/node 130B outside of the payments network 130A, the server 120/125 generates a secondary password or PIN. In some embodiments, the secondary password may be a one-time password (OTP). The secondary password is associated with the monetary restriction (and/or other primary account holder-defined transaction restrictions) for the secondary account” / Pachouri [0029]: “the server 120/125 transmits a response message containing the secondary password back to the primary account device 101 (and/or other device specified by the user of the consumer device 101, such as the secondary account payments device 105) via the network/node 130B outside of the payments network 130A. In some embodiments, the response message containing the secondary password may be provided to the primary account device 101 or secondary account payments device 105 via a client application program executing thereon, rather than via SMS-based delivery (thereby avoiding delivery costs may be incurred with SMS).”; The prior art includes embodiments where a secondary password signifies the existence of a secondary account such that the issuance of a secondary password is the issuance of a secondary account)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified prepaid card reload teachings of Pomeroy  to incorporate the secondary account teachings of Pachouri such that “the primary account holder (e.g. employer, parent, etc.) may wish to establish certain controls over the use of the linked account, particularly to the extent that the primary account holder is responsible for activity that is conducted using the secondary account.” (Pachouri [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. “interprogram communication for authentication and authorization” (Pachouri [0001]) ) to a known device (i.e. card reload processing device) ready for improvement to yield predictable result (i.e. “controlling usage of a linked account may be lacking with respect to security and/or convenience for the primary account holder.” (Pachouri [0003]))
Regarding Claim 38, 
Pomeroy, Venugopalan, J  and Pachouri teach the card storage method of Claim 36 as described earlier.
Pomeroy teaches further registering the clone card in the account information, by the card company server, (Pomeroy [0046]: “A sub-wallet may be administered/maintained by the primary or principal e-wallet's administrator, processor, and/or provider or may be administered by another party, system, processor, subroutine, or server.” / Pomeroy [0115]: “The electronic value token transaction computer 150 may comprise a singular processing unit (e.g., a centralized server), a plurality of processing units (e.g., a distributed computing system with various units distributed and in communication with each other), or combinations thereof, with concomitant storage capabilities, each capable of or designated for: accessing the datastore 180;” / Pomeroy [0117]: “Datastore 180 also maintains records associated with each electronic wallet and/or sub-wallet indicating: (a) timing of, and other information related to, registration activities; (b) timing of, and other information related to, management activities; (c) timing of, and other information related to, transaction activities; (d) rules applicable; (e) identity of the issuers electronic value tokens therein; (f) identity of sub-wallets associated therewith;”)
Pomeroy and Venugopalan do   not teach wherein 10the registering the clone card includes registering the clone card in the account information using the PAN information which is  the same as that of the mobile card.
Pachouri teaches wherein 10the registering the clone card includes registering the clone card in the account information using the PAN information which is  the same as that of the mobile card. (Pachouri [0063]: “When configured as a primary account device 101 or secondary account payments device 105, the computer system 700 described herein may be provisioned with account parameters (including the transaction restrictions described herein) to enable the devices to conduct transactions with respect to the primary and/or secondary account….Account parameters may include a semi-static set of data and a dynamic set of data, and some of the account parameters may be limited-use account parameters. The semi-static set of data may include an identifier that can be used to identify the account associated with the device (e.g., an account identifier such as a primary account number (PAN), an alternate account identifier such as a secondary PAN, or a token that is a substitute for an account identifier, etc.)”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified card reload teachings of Pomeroy  to incorporate the secondary account teachings of Pachouri such that “the primary account holder (e.g. employer, parent, etc.) may wish to establish certain controls over the use of the linked account, particularly to the extent that the primary account holder is responsible for activity that is conducted using the secondary account.” (Pachouri [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. “interprogram communication for authentication and authorization” (Pachouri [0001]) ) to a known device (i.e. card reload processing device) ready for improvement to yield predictable result (i.e. “controlling usage of a linked account may be lacking with respect to security and/or convenience for the primary account holder.” (Pachouri [0003]))
Regarding Claim 39, 
Pomeroy, Venugopalan,     and Pachouri teach the card storage method of Claim 36 as described earlier.
Pomeroy teaches wherein the card company server includes a ledger management server for managing a balance of a card, wherein 15when the ledger management server manages balances of the mobile card and the clone card, (Pomeroy [0055]: “The electronic value token transaction computer 150 uses the authentication information to locate the correct electronic wallet 10 or sub-wallet in the datastore 180 and acts upon the electronic value token (e.g., adds a value token to a primary wallet or sub-wallet, activates a value token, debits a value token, tops-off a value token, checks the balance of a value token, etc.)” / Pomeroy [0083]: “the electronic value token transaction computer 150 determines whether the request is an electronic wallet request containing valid authentication information and whether the request is for redemption of a value token(s), addition of a value token(s), deletion of a value token(s), balance inquiries” / Pomeroy [0134]: “the electronic value token transaction computer 150 determines whether the request is an electronic sub-wallet request containing valid authentication information and whether the request is for redemption of a value token(s), addition of a value token(s), deletion of a value token(s), balance inquiries, transaction history, or other management of the electronic sub-wallet.”)
 the ledger management server processes the mobile card and the clone card to have the same balance information according to the same PAN information. (Pomeroy [0006]: “wherein the first portion of a first value product's digital funds and the second portion of a first value product's digital funds can be the same”)
Regarding Claim 40, 
Pomeroy, Venugopalan,  and Pachouri teach the card storage method of Claim 39 as described earlier.
Pomeroy teaches wherein the card company server 20processes to automatically synchronize the balances of the mobile card and the clone card according to update of the balance information. (Pomeroy [0071]: “the reconciliation unit 155 when reconciling accounts” / Pomeroy [0076]: “The reconciliation unit 155 reconciles the accounts”)



Response to Remarks
Applicant's arguments filed on April 8, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Applicant amended:
Independent Claim 21 by primarily adding:
“a first tangible card including an external secure element (SE) storage device to store the clone card so as to be used as an offline payment means independently of the mobile card,.”
Response Remarks on Claim Rejections - 35 USC § 112
Applicant's amendments rectify the original rejections under 35 USC § 112. 
However, Applicant’s amendments precipitated a new rejections under 35 USC § 112. 
The rejection under 35 USC § 112 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's amendments required the application of new/additional prior art. 
New prior art includes: 
  Kobylkin (“MOBILE DEVICES FOR ACTIVATING INSTANT DISPOSABLE PAYMENT CARDS”, U.S. Publication Number: 2016/0203474 A1)
Excised prior art includes: 
  Jordan (“APPARATUS, SYSTEM AND METHOD FOR CREATING A RESTRICTED USE PAYMENT CARD”, U.S. Publication Number: 20170236116 A1)
Applicant’s remarks regarding the rejection is made under 35 USC § 103 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under 35 USC § 103 remains.
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
" First, it is respectfully submitted that the claim limitation is deemed as an integration into a practical application, because the claim limitations are recited for applying or using an alleged judicial exception in some other meaningful way, at least by "wherein the card company server is configured to extract primary account number (PAN) information mapped to the mobile card in response to a clone card issuance request, issue a clone card, in a form of a token, copied from the mobile card so as to share the PAN information with the mobile card, and transmit the clone card to a user terminal," as recited in amended claim 21…. the claimed clone card may be stored in a tangible card (e.g., SE card, wearable device etc.), and then can be used like the mobile card in online or offline as if the same card is used, since the clone card shares the PAN information with the mobile card. Also, there is an advantage in that a separate synchronization procedure is not necessary although several payment media (i.e., the user terminal having the mobile card and the tangible card having the clone card) are used, because they share the same PAN information. "” (emphasis by examiner)
Examiner responds:
Wherein a tangible card includes an electrical device (e.g., wearable device, smartphone, etc), and not simply a passive EMV card, the claimed invention is merely processing account data in a manner that any generic machine can process any generic data.
Examiner maintains the judicial exception is not integrated into a practical application. The recited   additional elements are described at a high-level of generality (i.e., as a generic server performing a generic processing functions) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  
The newly added “a first tangible card including an external secure element (SE) storage device to store the clone card so as to be used as an offline payment means independently of the mobile card, wherein the user terminal is configured to be connected to the first tangible card so as to transmit the clone card to the first tangible card through a short distance wireless communication” may include a generic wearable or mobile device with a secure element (SE) that is well-understood, routine, and conventional in the art.
Examiner reaffirms that at the heart of the applicant's proposed invention is payment tokenization which in itself remains an abstract idea. Each of the additional amended limitation individually and collectively covers performance of a commercial or financial action, principle, or practice that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas: 
“wherein the card company server is configured to extract primary account number (PAN) information mapped to the mobile card in response to a clone card issuance request, issue a clone card, in a form of a token, copied from the mobile card so as to share the PAN information with the mobile card, and transmit the clone card to a user terminal”
Accordingly, the claim recites an abstract idea.
 The Applicant’s solution may very well enable a mobile prepaid card to be freely used for offline payment, but any (cloned) physical credit card that shares account data of an electronic account or wallet may then be used in an offline transaction. Moreover, the Applicant’s claims do not require a particular machine, effect a physical transformation, or apply an abstract idea in some meaningful way beyond generally linking the use of the abstract idea to a computer environment.   
The amended claims recite receiving data, processing data (i.e. determining, comparing, adjusting etc.) and transferring data (to a tangible card).  Thus, every claimed step is a well-understood, routine, and conventional computer function.  There is no improvement to the functioning of the computer itself.         
 Therefore, the rejection under  35 USC § 101 remains.

Prior Art Cited But Not Applied












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
















von Behren   (“PARTITIONING THE NAMESPACE OF A CONTACTLESS SMART CARD”, U.S. Patent: 8621168B2  ) proposes partitioning the namespace of a secure element in contactless smart card devices and for writing application data in the secure element using requests from a software application outside the secure element.
Jordan (“APPARATUS, SYSTEM AND METHOD FOR CREATING A RESTRICTED USE PAYMENT CARD”, U.S. Patent: 20170236116 A1)   relates to tokenisation of payment card data and a system and method for generating and storing tokens together with associated restricted use parameters.
Needham (“OWNERSHIP TRANSFER ACCOUNT SERVICE IN A VIRTUAL COMPUTING ENVIRONMENT”, U.S. Patent: 10,095,549 B2) proposes an ownership transfer service in virtual computing service environment within an ownership transfer account.
Prakash (“METHOD AND SYSTEM FOR MANAGING MULTIPLE ELECTRONIC USER WALLET DATA CARDS”, U.S. Publication Number: US 2014/0046784 A1) proposes managing and storing a plurality of electronic gift cards for use during a payment transaction.
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E./Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697